United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                   September 8, 2020

                                        Before

                          DIANE S. SYKES, Chief Judge

                          KENNETH F. RIPPLE, Circuit Judge

                          MICHAEL S. KANNE, Circuit Judge

No. 19-2162

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Northern District of
                                               Illinois, Eastern Division.
      v.
                                               No. 16-cr-328
ROLAND PULLIAM,
    Defendant-Appellant.                       Sara L. Ellis,
                                               Judge.

                                       ORDER

      The opinion issued in this case on September 3, 2020, is hereby AMENDED as
follows:

      At line three of the second full paragraph on page seven of the slip opinion the
word “affects” is stricken and replaced with the phrase: “does not affect”.